The Attorney          General of Texas
                                                 Dexmber   31, 1985
JIM MATTOX
Attorney General



Supreme Court Building         Mrs. Betty J. Pope,                    Opinion No. .TM-418
P. 0. BOX 12548                Executive Secretary
Austin. TX. 78711. 2548        Texas Board of Lar.dSurveying          Re:   Whether plats required by
51Z4752501                                                            Railroad Commission rule to accom-
                               1106 Clayton Lane, Suite 21OW
Telex 9101874-1367
Telecopier  512/475-02SS
                               Austin, Texas   7E723                  P=Y    applications for certain
                                                                      drilling permits must be prepared
                                                                      by registered public surveyor
714 Jackson. Suite 700
Dallas, TX. 752024506
2141742.8944
                               Dear Mrs. Pope:

                                    On behalf of the Texas Board of Land Surveying, you ask whether a
4824 Alberta Ave.. Suite 160   "plat" which accompanies an application form filed with the Texas
El Paso, TX. 793052793         Railroad Commission most be prepared by a public surveyor registered
91515333484                    under article 5282c, V.T.C.S., the Land Surveying Practices Act of
                               1979. Form W-l, about which you inquire, was developed by the
1001 Texas. Suite 700          Railroad Commissicm.for operators of oil, gas, or geothermal resource
Houston, TX. 77002.3111        wells to use in avljlyingfor permits to drill, deeper.,or plug back a
713(223-5886                   well, or in apply::ngfor exceptions from the statewide spacing rules.
                               See Railroad Commc:ssionRules.codified at 16 T.A.C. 53.5 (application
                               ibdrill or deep~l or plug back); 16 T.A.C. 03.37 (statewide spacing
606 Broadway, Suite 312
Lubbock, TX. 79401.3479
                               rule). The rule governing the application procedure states that the
SOS,747-5238                   application shall be filed on a form approved by the commission. 16
                               T.A.C. 93.5(a). This rule was promulgated pursuant to the commis-
                               sion's authority to make rules to prevent the waste of oil and gas, to
4309 N. Tenth, Suite S
McAllen, TX. 78501.1695
                               require dry or abandoned wells to be plugged, and to provide for the
51219824547                    issuance of permit!3 necessary to enforce rules on the prevention of
                               waste. Nat. Res. Code §§85.201, 85.202, 86.042.
2W Main Plaza, Suite 4M)
                                     The instructions on Form W-l state that the form must be
San Antonio, TX. 78205-2797
                               accompanied by a r,eat,accurate plat of the lease or unit which shows,
512/225-4191
                               among   other items, the   drilling unit boundary for the proposed
                               location; surfact! location of the proposed site; perpendicular
An Equal OppOrtUnitYI          distance    to  the  nearest    intersecting lease/unit lines       and
Affirmative Action Employer    survey/section lines; distance to the nearest applied for, permitted,
                               or completed well ,or the lease or unit, and section, block, or lot.
                               In particular cas~zs.much of this information will be available from
                               surveys that have already been made. See generally Nat. Res. Code
                               123.054 (right to inspect county surveyor's plats, maps, and other
                               records); §§34.020, 35.017, 36.016 (surveys and other records of
                               leases on state l.ends filed with General Land Office). Letters
                               submitted in connection with your request state that the position of a
                               new well can be dl?termlnedby measurement from ai existing marker and




                                                               p. 1908
Mrs. Betty 3. Pope - Page i ~(.JM-418)




indicate that this location can be recorded on a map based on a prior
survey.

     The Railroad Commissit~nsubmitted the following information about
Form W-l:

         Appended to the application is a plat or sketch of
         the well area. , . . Note the instructions for
         plats on the bad: of this form.

            These document:3 are not used in the chain of
         title, but enable:Cosuuissionstaff to determine if
         the proposed wc!l.llocation complies with the
         CommSssion's spacing rules. Once the application
         is approved, the Couanission's mapping section
         plots the proposssdwell on the county maps in the
         map room. . . .

            From time to time, the exact location of a well
         may become a ptirotal issue in a contested case.
         The parties usua:L:Ly
                             resort to a certified plat to
         settle this fact j.ssue.

             In general p:actice. however, some operators
          submit certified plats, while others submit
          hand-drawn sketches which conform to the instruc-
          tions on the bacl:of Form W-l.

Thus, the conm&ssion will xcept a hand drawn sketch as the "plat" it
requires to be submitted w.t:hForm W-l.

     The request letter, however. expresses the opinion that the plats
to be drawn on Form W-l arc!products of public surveying and therefore
may be prepared only by it person registered, licensed, or exempted
under the Land Surveying Practices Act of 1979. V.T.C.S. art. 5282c,
93. This statute defines "public surveying" as

          the practice fez, compensation of determining the
          boundaries or the topography of real property or
          of delineating routes, spaces, or sites in real
          property for public or private use b    y
          relevant elements of law, research, measurement,
          analysis,   comphation,     mapping,   and    land
          description wrlt~~.    Public surveying includes
          the practice for compensation of land, boundary,
          or   property    f,urveying or    other    similar
          professional practices. (Emphasis added).

Id. %2(l). The underlinei language, in our opinion, refers to those
elements of law, measurement, computation, tipping, etc., which are




                                 p. 1909
    Mrs.   Betty J. Pope - Page :I &W-418)
f




    relevant to surveying. Those elements and the term "public surveying"
    receive fuller definition by reference to the history and purpose of
    regulating surveyors, statutes governing surveys, and custom and
    practice in the field.

         The first Texas stal:utes governing surveyors were enacted to
    ensure accurate measurement  of land grants and public recording of
    legal title to oatented land. Board of Examiners of State Licensed
    Laid Surveyors, 'Staff Repclrt to Sunset Advisory Commission (February
    20, 1978). In 1919 surveyzrs of unpatented land were made subject to
    licensing by the Board of Enaminers of State Land Surveyors, and they
    eventually were authorized to file field notes on all public lands.
    Id. at 3-4. By 1955 increased subdivision of land and skyrocketing
    land values made additional accuracy in surveying practices necessary
    to protect owners and purchasers of land. Texas State Board of
    Registration for Public Surveyors, Report to the Sunset Advisory
    Commission at I-l (Octobsrr 30, 1977). The Texas State Board of
    Registration for Public Surveyors was established to regulate
    surveying activities rehvant       to subdividing land tracts and
    relocating property lines, boundaries, rights-of-way, easements or
    elevations. Texas State BtJard of Registration for Public Surveyors,
    Staff Report to the Suns~st Advisory Commission at 5 (February 20,
    1978). The definition in I?:heRegistered Public Surveyor Act of 1955
    reflected these purposes:

                Public Surveying is the science or practice of
                land measuremen: according to established and
                recognized methods engaged in and practiced as a
                profession or tiervice available to the public
                generally for #:ompensstion, and comprises the
                determination by 'meansof survey, of the location
                or relocation of land boundaries and land boundary
                corners; the    calculation of     area and the
                preparation of field note description of surveyed
                land; the pre)sration of maps showing the
                boundaries and areas of the subdivision of tracts
                of land into smaller tracts; the preparation of
                official plats or maps of said land and
                subdivisions in compliance with the laws of the
                State of Texas and the political subdivisions
                thereof; and such other duties as sound surveying
                practice would di:rect.

    Acts 1955, 54th Leg., ch. 328, 92(b) (formerly codified at art. 5282a,
    52(b). The present defini;:Lonof "public surveying" was first adopted
    in 1977 to.provide a clearer definition of that term. Bill Analysis
    to S.B. No. 144, 65th Imeg., 1977, for Rouse Committee on State
    Affairs; Acts 1977, 65th Lq3.. ch. 37 at 72.




                                     p. 1910

                                             .
Mrs. Betty J. Pope - Page 4 (JM-418)
                                                                         ,




     Historically, Texas h,%:,regulated surveyors to eusure that land
would be correctly measured and boundaries correctly determined where
a high degree of accuracy is necessary to protect the public in laud
transactions and to ensure the reliability of land titles. The
definition of public surveying does not encompasti all measurements
taken within defined boundaries or all graphic representations of
those measurements. -Cf. --
                          Reer v. Fee, 161 N.W. 545, 547 (Iowa 1917)
(distinguishes between surveying land and computing area).

     The Railroad Commission developed Form W-l for its own use in
implementing its rule. It apparently can make permit and spacing
decisions based on measurenents that do not reach the high degree of
accuracy achieved by surveying. The cornmission,in the exercise of
seasonable determination, may decide that applicants can provide it
sufficient information wli:hout surveying the well location or
resurveying existing boundary lines. Although Form W-l refers to a
"plat," this term does not refer to the precise and detailed plat used
to record property lines :.n public records. See V.T.C.S. art. 974a
(approval and recording of subdivision plats)."Plat"      also means a
plan, map, or chart. See a'ebstersThird New International Dictionary
(1961). The referenceto"plat"     in the instructions on Form W-l must
be taken in the latter sd?nse. The "plat" filed with the Railroad
Commission in connection w:.t:h
                              Form W-l is not required to be prepared
by a public surveyor regist,eredunder article 5282~. V.T.C.S. If in a
given case, the required i:l:iormationcannot be provided without doing
a survey, or if an app1icar.tchooses to have a survey done, these must
be performed consistently with the requirements of article 5282c,
V.T.C.S.

                              SUMMARY

             The sketches or "plats" of proposed well
          locations requiremi to accompany applications to
          the Railroad C~xnmission for certain drilling
          permits need not be prepared by a public surveyor
          registered under article 5282c, V.T.C.S.




                                          JIM     MATTOX
                                          Attorney General of Texas

JACK HIGETOWER
First Assistant Attorney Gt!neral

MARY KELLER
Executive Assistant Attorney General



                                p. 1911

                          .
Mrs. Betty J. Pope - Page .j (JM-418)




ROBERT GRAY
Special Assistant Attorney General

RICR GILPIN
Chairman, Opinion Committee

Prepared by Susan L. Garrison
Assistant Attorney General




                                p. 1912